COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                §
IN RE                                                              No. 08-15-00012-CV
                                                §
MARK BROWN,                                                    ORIGINAL PROCEEDING
                                                §
                            RELATOR.                         ON PETITION FOR WRIT OF
                                                §
                                                                      MANDAMUS
                                                §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Roy Ferguson, Judge of the 394th District Court of Culberson County,

Texas, and concludes Relator’s petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


        IT IS SO ORDERED THIS 28TH DAY OF JANUARY, 2015.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.